Citation Nr: 1037224	
Decision Date: 09/30/10    Archive Date: 10/05/10	

DOCKET NO.  05-23 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent 
for uterine fibroids prior to July 21, 2009.

2.  Entitlement to an evaluation in excess of 30 percent for 
uterine fibroids on or after July 21, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 
2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, as well 
as a January 2010 decision by the Appeals Management Center (AMC) 
in Washington, D.C.

This case was previously before the Board in February 2008 and 
June 2010, on which occasions it was remanded for additional 
development.  The case is now, once more, before the Board for 
appellate review.

The issue of entitlement to an evaluation in excess of 30 percent 
for uterine fibroids on or after July 21, 2009 is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify you if further action is required on your part.


FINDING OF FACT

Up until the time of gynecologic surgery on July 21, 2009, 
symptomatology attributable to the Veteran's service-connected 
uterine fibroids was not controlled by continuous treatment.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no more, for 
service-connected uterine fibroids prior to July 21, 2009 have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.116(a) and Part 4, Code 7613 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  In this case, the Board is 
granting the benefit sought on appeal, and assigning the highest 
schedular rating under the applicable diagnostic code. Given the 
disposition in this case, further discussion of the various 
provisions of the VCAA is unnecessary.


Increased Rating

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes:  her 
multiple contentions, as well as service medical facility 
treatment records, and both VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The Veteran in this case seeks an increased evaluation for 
service-connected uterine fibroids.  In that regard, disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by comparing 
objective clinical findings with the criteria set forth in the 
Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Moreover, where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all of 
the retroactive period from the effective date of the grant of 
service connection to a prospective rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of March 2004, service 
connection and a noncompensable evaluation for uterine fibroids 
was granted effective from February 1, 2004, the date following 
the Veteran's discharge from service.  The Veteran voiced her 
disagreement with the assignment of that noncompensable 
evaluation, with the result that, in a subsequent rating decision 
of January 2010, the RO granted a 10 percent evaluation for 
service-connected uterine fibroids, once again effective from 
February 1, 2004.  The Veteran once again voiced her disagreement 
with the assignment of that 10 percent evaluation, and the 
current appeal ensued.

In a service treatment record of early February 2003, it was 
noted that the Veteran was being seen for worsening dysmenorrhea 
and menorrhagia, with the need to rule out fibroids.  An 
ultrasound examination of the Veteran's pelvis conducted at that 
time showed a uterus measuring 10.1 centimeters in its long axis.  
Additionally noted were multiple fibroids within the uterus, the 
largest of which was adjacent to the bladder and fundus, and 
measured approximately 3 centimeters in diameter.  No free fluid 
was seen within the pelvis, and the clinical impression was 
leiomyomatous uterus.

At the time of a VA gynecologic examination in mid-October 2003, 
it was noted that the Veteran had experienced regularly monthly 
periods her whole life which lasted approximately five days.  
However, following the discontinuance of Depo Provera five years 
earlier, she had begun to experience very heavy periods.  
Reportedly, on the second day of the Veteran's period, she found 
it necessary to wear two tampons as well as an overnight pad, but 
still had to leave work to change her clothes at lunch time, and 
take a shower.  Moreover, when returning home from work, she once 
again found it necessary to change her clothes and take a shower.  
When questioned, the Veteran complained of cramps, for which she 
took Naprosyn, which did provide some relief.  Currently, the 
Veteran was not utilizing any oral contraceptives because she did 
not require them.  However, in January 2003, she had been 
diagnosed with uterine fibroids, which had been confirmed on 
ultrasound examination.

On physical examination, the Veteran's abdomen was soft and 
tender, without evidence of any masses.  The external genitals 
and vagina were within normal limits, and the cervix was without 
lesion.  Noted at the time of examination was that the Veteran's 
uterus was antiverted and slightly large, and both mobile and 
nontender, although slightly irregular.  The pertinent diagnoses 
noted were uterine fibroids, and menorrhagia.

A service medical facility treatment record dated in early March 
2004 reveals that the Veteran was seen at that time with a 
history of fibroid tumors requesting referral to a certain 
medical facility to explore the possibility of surgery to 
alleviate her symptoms of monthly pain and bleeding.  Reportedly, 
the Veteran had been using medication, with some relief of her 
symptoms.  The pertinent diagnosis noted was fibroid tumors.  
Treatment was with medication, and a recommendation for further 
pelvic ultrasound examination.  

In a service medical facility treatment record dated the 
following day, it was noted that the Veteran was interested in 
surgical options as a more definitive form of therapy to 
alleviate her symptoms.

An ultrasound examination of the Veteran's pelvis conducted at a 
service medical facility the following day showed the overall 
dementions of the Veteran's uterus to be stable, with the largest 
anterior fundal fibroid measuring 3.1 by 3.1 by 2.8 centimeters, 
perhaps slightly smaller than previously noted.  Less well seen 
was an only slightly smaller (and perhaps larger than previously 
noted) posterior fundal fibroid which was more heterogeneous.  
The Veteran's endometrium was distended related to the Veteran's 
cycle at 8.9 millimeters, and endometrial fluid was identified.  
The ovaries were normal in size and appearance, though very close 
to the right ovary and just lateral to that ovary was a 
relatively homogenous, slightly hypoechoic mass which did not 
show peristalsis but, rather, a very low level flow.  While at 
the time of examination, it was noted that this might possibly be 
paraovarian tissue, it was further noted that a pedunculated 
fibroid could have the same appearance.

In a service medical facility chronological record of medical 
care dated in early April 2004, it was noted that the Veteran had 
been diagnosed with fibroids over a year and a half earlier, with 
moderate dysmenorrhea during her menstrual cycles as well as 
moderate premenstrual symptoms.  Further noted was that the 
Veteran had been started on Naprosyn daily, with moderate 
improvement in the amount of bleeding and pain during her cycles.  
However, according to the Veteran, over the past year, her 
problem had become progressively worse despite the Naprosyn.  
Accordingly, the Veteran desired further management of her 
problem.

When questioned, the Veteran denied headaches, nausea, vomiting, 
fever, chills, chest pain, shortness of breath, or dyspnea.  
However, she did complain of significant premenstrual tension, as 
well as significant pain during her menstrual cycles, and 
significant amounts of vaginal bleeding to the point where she 
soiled her clothes.  Reportedly, according to the Veteran, it had 
gotten to the point that she had altered her lifestyle based on 
her menstrual cycle.  Further noted was that the Veteran was 
significantly distressed by the fact that, the week before her 
cycle, she became quite tense, knowing what was coming, and that 
she would have to "deal with the bleeding."  The clinical 
assessment was fibroids, and menorrhagia "to anemia."  When 
questioned, the Veteran declined surgical management, indicating 
that she would prefer medical management for her menorrhagia.  
Under the circumstances, it was felt that the Veteran was likely 
a candidate for Ortho-Evra continuous patches, with four 
menstrual cycles per year to decrease the amount of menstrual 
bleeding the Veteran experienced, and have her control it with 
hormones.

A subsequent chronological record of medical care dated in mid-
January 2005 reveals that the Veteran was seen at that time for 
an episode of breakthrough bleeding which had begun two days 
earlier. Noted at the time was that the Veteran had an at least 
one-year history of menorrhagia due to her fibroids.  On physical 
examination, the Veteran's uterus appeared to have adhesions to 
the anterior abdominal wall.  The uterus was slightly enlarged, 
approximately 10 weeks' size, and there appeared to be a left 
fibroid present.  At the time of examination, the adnexa showed 
no palpable masses.  Nor was there any evidence of adnexal 
tenderness.  The clinical impression was of menorrhagia 
controlled with Ortho-Evra patch, fibroid uterus.  Following 
examination, there was some discussion of endometrial ablation, 
as well as hydrothermal ablation versus possible hysterectomy 
versus possible myomectomy.  However, the Veteran did not wish to 
have a hysterectomy, nor did she desire major surgery with the 
myomectomy.

In a chronological record of medical care dated in mid-February 
2005, it was noted that the Veteran had been continuing on with 
episodes of menometrorrhagia, though with no loss of 
consciousness, no dizziness, and no shortness of breath.  The 
clinical impression was menometrorrhagia and fibroid uterus, with 
a pelvic ultrasound in January 2005 showing an enlarged uterus, 
approximately 15 weeks in size, with multiple fibroids.  
Recommended at the time was that the Veteran be referred for 
consideration of uterine artery embolization.

At the time of a period of private hospitalization beginning in 
July 2005, the Veteran gave a multiple year history of severe 
menorrhagia secondary to multiple uterine fibroids.  Reportedly, 
a recent pelvic ultrasound had revealed that at least one of the 
Veteran's fibroids had increased significantly in size.  
Moreover, her menorrhagia had become unmanageable, requiring 
birth control patches.  The Veteran described normally having one 
period every month, which usually lasted for 7 to 10 days, but 
during that time, her bleeding was extremely heavy, requiring 
multiple pads and tampons.  Moreover, the Veteran had undergone 
significant breakthrough bleeding through multiple pads during 
these times.  According to the Veteran, in between periods, she 
experienced "a little spotting" and no significant cramping.  
However, the Veteran described the cramping which occurred during 
her periods as "moderate to severe," requiring the use of 
medication.  Noted at the time of admission was that recent 
magnetic resonance imaging had demonstrated the presence of 
multiple large fibroids, two of which appeared to be partly 
submucosal, and one of which appeared to be transmural in the 
lower uterine segment.  On July 11, 2005, the Veteran underwent 
uterine artery embolization for relief of her severe menorrhagia 
and chronic anemia due to bleeding fibroids.

At the time of a VA gynecologic examination in August 2005, it 
was noted that the Veteran's claims folder was available, and had 
been reviewed.  When questioned, the Veteran gave a history of 
particularly heavy periods, during which she typically went 
through "28 pads and 28 tampons" over a period of two days.  
Reportedly, the Veteran had been on a birth control patch for one 
year, resulting in 13 weeks between menstrual periods, but had 
been bleeding off and on since, resulting in her referral.  
According to the Veteran, she had undergone uterine embolization 
on July 11, 2005, with no menses since.

On physical examination, the Veteran's vagina was clear, and her 
cervix normal.  The uterus was 12 weeks' size, with fibroids, 
though the adnexa areas were clear.  The pertinent diagnosis 
noted was uterine fibroids, status post X-ray uterine 
embolization on July 11, 2005.

At the time of a subsequent VA gynecologic examination in June 
2009, it was noted that the Veteran's claims folder was 
available, and had been reviewed.  When questioned, the Veteran 
described having had heavy menses for years prior to her 
retirement.  According to the Veteran, her menses typically 
lasted 5 to 7 days and were quite heavy.  Moreover, she had been 
told she was anemic, and needed to take iron.  Significantly, a 
hematocrit from September 2003 showed her hematocrit to be 33.9.  
Ultrasounds performed in 2002 and April 2004 showed her to have a 
uterus which was approximately 8 to 10 centimeters by 5 to 6 
centimeters, with multiple fibroids, the largest of which was 3.1 
centimeters.  Reportedly, the Veteran had been counseled in 2004 
that she could undergo a hysterectomy.  However, she felt that 
she was going through too much with her retirement and getting 
back into civilian life.  Moreover, she had adopted a child, and 
would not have had the support to care for that child 
postoperatively.  Further review showed that the Veteran had a 
negative endometrial biopsy, and was therefore offered medical 
treatment for the menorrhagia with Ortho-Evera, which she used 
continuously.  According to the Veteran, her bleeding was much 
improved for the first year, but then returned to being "very 
heavy."  On September 11, 2005, the Veteran underwent a uterine 
fibroid embolization which successfully treated her bleeding 
until 2008, at which time her bleeding began to become heavier 
again.  At that point, the Veteran indicated that she was very 
"ready for surgery."

On physical examination, the Veteran's abdomen was soft and 
nontender.  The Veteran's pelvis was normal externally, and 
bimanual, with a 10 to 12-week, antiverted mobile uterus.  
Further examination revealed a 3 to 4-centimeter fibroid 
anteriorly, with normal sized and nontender ovaries bilaterally.  
The clinical assessment was of a 50-year-old female with a 
fibroid uterus and menorrhagia resulting in anemia recalcitrant 
to hormonal treatment and uterine fibroid embolization.  
Accordingly, it was recommended that the Veteran undergo surgery.  
In the opinion of the examiner, it was more likely than not that 
the Veteran's menorrhagia was secondary to her fibroids or 
possible adenomyosis, and had been present since the time of her 
military service.

During the course of VA outpatient preoperative gynecologic 
treatment in early July 2009, the Veteran gave a history of 
menorrhagia and fibroid uterus for approximately 10 years.  
Reportedly, the Veteran had initially tried an Ortho-Evra (sic) 
patch with some relief.  However, her menorrhagia had returned, 
with the result that she underwent uterine fibroid embolization 
in July 2005, once again with some relief.  However, the Veteran 
had again been experiencing problems with menorrhagia and pain 
over the course of the past year.  Reportedly, the Veteran used 
two tampons and a pad at once on her heaviest days, and needed to 
change those pads/tampons every two hours.  Also noted was a 
history of anemia secondary to heavy cycles.  According to the 
Veteran, she experienced significant problems with dysmenorrhea 
and fatigue.

On physical examination, the Veteran's abdomen was soft and 
nontender, with no masses.  Examination of the Veteran's pelvis 
showed an approximate 12-week size mobile uterus with good decent 
on pelvic, and no evidence of any gross cervical lesions.  The 
pertinent diagnosis noted was of a 50-year old female with 
fibroid uterus and menorrhagia, status post failed uterine 
fibroid embolization and medical management, now desiring 
definitive surgical management.

On July 21, 2009, the Veteran underwent a laparoscopic 
supracervical hysterectomy with diagnostic cystoscopy and endo- 
and ectocervical ablations.  On postoperative follow up in August 
2009, it was noted that the Veteran had no complications from her 
surgery, and that she had experienced minimal to no discharge and 
no bleeding.  A physical examination of the Veteran's abdomen 
showed it to be soft and nontender, with well-healed umbilical 
port and lateral port sites.  The surgical site was healing well, 
with only a light yellow discharge.  Accordingly, it was 
recommended that the Veteran undergo further follow-up in six 
months.

On subsequent VA outpatient follow up in early February 2010, the 
Veteran denied any problems with bleeding or pain, or vaginal 
discharge.  Her only complaint was of an odor when she urinated, 
accompanied by a feeling of slight urgency.  The Veteran denied 
any problems with frequency or dysuria.  Moreover, the umbilical 
port site was well healed, with only a less than 1 centimeter 
keloid within the umbilicus which was nontender.  The clinical 
assessment was of a 50-year-old female six months status post 
laparoscopic hysterectomy for symptomatic fibroids, currently 
doing "very well."

Pursuant to applicable law and regulation, the 10 percent 
evaluation currently in effect for uterine fibroids contemplates 
the presence of symptoms requiring continuous treatment.  A 30 
percent evaluation requires demonstrated evidence of uterine 
fibroids whose symptomatology is not controlled by continuous 
treatment.  38 C.F.R. § 4.116(a) and Part 4, Code 7613 (2009).

Based on a review of the entire pertinent evidence of record, and 
with the resolution of all reasonable doubt in the Veteran's 
favor, the Board is of the opinion that, up until the time of her 
laparoscopic hysterectomy on July 21, 2009, the Veteran's 
service-connected uterine fibroids were not, in fact, well 
controlled by continuous treatment.  In that regard, and as noted 
above, during the period in question, the Veteran experienced 
pain and menstrual bleeding so severe that it required the use of 
two tampons, as well as an external pad.  Moreover, the Veteran's 
bleeding was at times so severe that she found it necessary to 
leave work to shower and change her clothes.  Notwithstanding the 
fact that, in July 2005, the Veteran underwent uterine fibroid 
embolization in an attempt to alleviate her problems, as of 2008, 
she was once again experiencing problems with heavy bleeding.  
Significantly, at the time of the aforementioned VA gynecologic 
examination in June 2009, the Veteran's fibroid uterus and 
menorrhagia were described as severe enough to have resulted in 
anemia, as well as "recalcitrant to hormonal treatment and 
uterine fibroid embolization."  Moreover, just prior to her 
hysterectomy in July of 2009, the Veteran was described as a 50-
year-old female with fibroid uterus and menorrhagia, status post 
"failed uterine fibroid embolization and medical management."


As noted above, the symptomatology attributable to the Veteran's 
service-connected uterine fibroids more nearly approximates the 
criteria for a 30 percent evaluation than the 10 percent 
evaluation for that disability currently in effect.  That 30 
percent evaluation is the maximum schedular evaluation available 
for the Veteran's service-connected uterine fibroids.  A 
disability rating in excess of 30 percent is not warranted under 
any other diagnostic code as the evidentiary record is negative 
for uterine prolapse or uterine removal prior to July 21, 2009.  
See 38 C.F.R. § 4.116, Diagnostic Codes, 7618, 7621.  Based on a 
review of the entire evidence of record, the Board finds that the 
disability picture presented by the Veteran's service-connected 
uterine fibroids is appropriately contemplated by the Rating 
Schedule.  Accordingly, referral for consideration of an 
extraschedular evaluation is not warranted.  See Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

A 30 percent evaluation, but no more, for service-connected 
uterine fibroids prior to July 21, 2009 is granted, subject to 
those regulations governing the payment of monetary benefits.


REMAND

As noted above, a 30 percent evaluation for service-connected 
uterine fibroids has now been granted for the period beginning 
with the day following the Veteran's discharge from service, and 
ending on the day of her laparoscopic hysterectomy on July 21, 
2009.  What remains at issue is the appropriate evaluation to be 
assigned for the Veteran's service-connected residuals of uterine 
fibroids on and after the date of her surgery on July 21, 2009.

In that regard, prior to the date of the Veteran's laparoscopic 
hysterectomy on July 21, 2009, her service-connected uterine 
fibroids were clearly not well controlled by continuous 
treatment.  What remains unclear is whether, at present, the 
Veteran suffers from any residuals of her laparoscopic 
hysterectomy, a surgery necessitated by menorrhagia secondary to 
her service-connected fibroids.  This is particularly the case 
given that the Veteran last underwent a VA gynecologic 
examination for rating purposes in June 2009, just prior to her 
July 2009 surgery, and has not undergone an additional VA 
gynecologic examination since that time.  Under the 
circumstances, the Board is of the opinion that additional 
development of the evidence is necessary prior to a final 
adjudication of the issue regarding the current severity of the 
Veteran's postoperative residuals of uterine fibroids.

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
February 2010, the date of the most recent 
pertinent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran and 
her representative should be informed of 
any such problem.

2.  The Veteran should then be afforded an 
additional VA gynecologic examination in 
order to more accurately determine the 
current severity of her service-connected 
residuals of uterine fibroids.  The RO/AMC 
is advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination.  Moreover, the 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
affect on her claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiner prior 
to completion of the examination.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report.

3.  The RO should then readjudicate the 
Veteran's claim regarding the current 
severity (which is to say, on and after 
July 21, 2009) of her service-connected 
residuals of uterine fibroids, to include 
consideration of any postoperative 
residuals of the aforementioned 
laparoscopic hysterectomy.  Should the 
benefit sought on appeal remain denied, the 
Veteran and her representative should be 
provided with a Supplemental Statement of 
the Case (SSOC), specifically taking into 
consideration the provisions of 38 C.F.R. 
Part 4, Diagnostic Codes  7613 and 7618.  
The SSOC must contain notice of all 
relevant action taken on the claim for 
benefits since the issuance of a Statement 
of the Case (SOC) in July 2010.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


